Exhibit 10.2

SEPARATION AGREEMENT AND GENERAL RELEASE

This Separation Agreement and General Release (the “Separation Agreement”) is
entered into by and between Carlos Baila (“Executive”) and Cott Corporation (the
“Company”). This Separation Agreement constitutes the complete and final
settlement of any and all disputes arising from or relating to Executive’s
employment with the Company and any claims or actions Executive has brought or
could have brought against the Company or the RELEASEES (as defined below).

W I T N E S S E T H:

WHEREAS, in connection with the closing of the sale of Cott Corporation’s
traditional manufacturing business, Executive and the Company wish to sever
their employment relationship and reach an amicable and final resolution of any
and all claims or potential claims that Executive may have against the Company
or the RELEASEES, as defined below, from the beginning of time through the
Effective Date of this Separation Agreement.

NOW, THEREFORE, in consideration of the obligations upon Executive and the
Company as set forth in this Separation Agreement, and in full settlement of any
claims that Executive has, had, may have or may have had against RELEASEES (as
defined below) as specifically set forth herein, Executive and the Company agree
to the following:

1.    Consideration to Executive: Contingent upon Executive returning an
executed original of this Separation Agreement to the Company without revoking
Executive’s acceptance (as provided in Paragraph 16(c) below), the Company will
provide Executive the following consideration (collectively, the “Separation
Payment”):

(a)    A severance payment in the gross amount of Two Hundred and Seventy
Thousand Dollars ($270,000), less appropriate withholdings and/or payroll
deductions, which is intended to represent back or future wages claimed by
Executive and for which a Form W-2 will be issued to Executive, paid within
thirty (30) days of the Termination Date (as defined in Paragraph 4 below);

(b)    The bonus payable to Executive under the Company’s 2017 annual cash
performance bonus plan, less appropriate withholdings and/or payroll deductions,
which is intended to represent back or future wages claimed by Executive and for
which a Form W-2 will be issued to Executive, payable when bonuses are paid to
other Corporate participants in the 2017 annual cash performance bonus plan;

(c)    A cash payment representing the Executive’s on-target bonus under the
2018 annual cash performance bonus plan and the on-target grant date fair value
of the Executive’s long-term incentive equity plan grants for 2017, pro-rated
for the amount of time that the Executive was actually employed during 2018,
less appropriate withholdings and/or payroll deductions, which is intended to
represent back or future wages claimed by Executive and for which a Form W-2
will be issued to Executive, paid within thirty (30) days of the Termination
Date;

 

Page 1 of 12



--------------------------------------------------------------------------------

(d)    The gross amount of any accrued and unused vacation time, less
appropriate withholdings and/or payroll deductions, which is intended to
represent back or future wages claimed by Executive and for which a Form W-2
will be issued to Executive, paid within thirty (30) days of the Termination
Date; and

(e)    The accelerated vesting of Time-Based Restricted Share Units,
Performance-Based Restricted Share Units, and Non-Qualified Stock Options (as
reflected in Exhibit A to this Agreement), less appropriate withholdings and/or
payroll deductions. Executive understands that a Form W-2 will be issued to
Executive for this payment.

2.    Tax Indemnity and Cooperation:

(a)    Executive agrees to and hereby does indemnify and hold harmless the
Company and RELEASEES from and against any and all tax liabilities, interest and
penalties that may be assessed or incurred as a result of not withholding monies
or issuing or reporting payments made under Paragraph 1 above including, but not
limited to, liability for payroll taxes or deductions, income withholding taxes,
including federal, state or local income taxes, social security taxes, federal
state or local unemployment or disability premium payments or taxes, or any
other taxes which customarily are withheld from or paid with respect to wages,
or any other liens, judgments, interest and/or penalties incurred on the monies
paid pursuant to this Separation Agreement or owing to, or for the satisfaction
of, any liens or judgments against Executive (which Executive affirmatively
represents do not exist), except that Executive shall not be liable for any
contributions of FICA assessed against the Company. Executive will not be liable
for the Company’s normal share of payroll taxes or deductions, but will agree to
be liable for penalties and interest if required by the IRS.

(b)    Within thirty (30) days after the Company and/or any RELEASEE notifies
Executive or Executive’s attorneys that the Company and/or any RELEASEE has been
determined to have incurred any liability including, but not limited to,
liability for payroll taxes or deductions, income withholding taxes, including
federal, state or local income taxes, social security taxes, federal state or
local unemployment or disability premium payments or taxes, or any other taxes
which customarily are withheld from or paid with respect to wages, or any other
liens, judgments, interest and/or penalties incurred because of any payment made
to Executive and/or Executive’s attorneys, Executive shall pay to the Company an
amount equal to the liability, interest, penalty and/or costs incurred by the
Company or any other RELEASEE.

(c)     Executive agrees to complete and to provide to the Company within a
reasonable time (not to exceed 14 days of the Company’s request for the same)
any documentation requested by the Company related to tax inquiries, audits
and/or reporting including, but not limited to, Form(s) 4669 or any other forms
or statements requested, attesting that Executive reported the Separation
Payment on Executive’s tax return for the appropriate tax filing year and paid
the appropriate federal income tax on such Separation Payment.

 

Page 2 of 12



--------------------------------------------------------------------------------

3.    General Release and Dismissal of Claims: In exchange for the promises and
payments made by the Company and Executive as outlined in this Separation
Agreement, the parties further agree as follows:

(a)    Executive hereby warrants, represents and certifies that Executive has
not filed or instituted (and, no person or agency has filed or instituted on
Executive’s behalf and/or at Executive’s direction – and if filed not at
Executive’s direction, Executive will seek dismissal of) any complaints,
lawsuits, actions, causes of action, in law or equity, administrative charges,
claims, controversies, demands, grievances and/or proceedings whatsoever against
any RELEASEE (as defined below), in any forum including, but not limited to, any
federal, state and local court in the United States or Canada, the New York
Stock Exchange, the Toronto Stock Exchange, the National Association of
Securities Dealers, the United States Department of Labor and the United States
Equal Employment Opportunity Commission (“EEOC”) or any other equivalent state
government agency and, to the extent that any administrative charge has been or
is filed with the EEOC or any other equivalent state government agency by or on
Executive’s behalf, Executive agrees not to seek or in any way obtain or accept
any monetary award, recovery or settlement therefrom and agrees that Executive
understands that such limitation does not in any way restrict Executive’s
ability to pursue such charge.

(b)    Executive hereby releases and forever discharges the Company and its
insurers, affiliates, divisions, subsidiaries, any merged entity or merged
entities and/or its and their present and former officers, partners, directors,
employees, agents, shareholders and/or successors, assigns, trustees, heirs,
administrators, executors, representatives and/or principals thereof (together
referred to as “RELEASEES”), from all claims, actions, causes of action,
lawsuits, debts, dues, sums of money, accounts, reckonings, bonds, bills,
specialties, covenants, contracts, bonuses, controversies, agreements, promises,
claims, charges, complaints and demands whatsoever, whether in law or equity,
known or unknown, against the RELEASEES, that Executive and the Executive’s
heirs, executors, administrators, successors, and assigns, may now have or
hereafter later determine that Executive has or had upon, or by reason of, any
cause or thing whatsoever, including, but not limited to, claims arising under
the Americans With Disabilities Act (“ADA”), the National Labor Relations Act
(“NLRA”), the Fair Labor Standards Act (“FLSA”), the Equal Pay Act (“EPA”), the
Employee Retirement Income Security Act of 1974, 29 U.S.C. §§ 1001 et seq., as
amended including, but not limited to, breach of fiduciary duty and equitable
claims brought under § 1132(a)(3) (“ERISA”), the Worker Adjustment and
Retraining Notification Act, as amended, Title VII of the Civil Rights Act of
1964, the Vocational Rehabilitation Act of 1973, the Age Discrimination in
Employment Act of 1967, as amended (“ADEA”), the Civil Rights Acts of 1866, 1871
and 1991, including Section 1981 of the Civil Rights Act, the Older Workers’
Benefit Protection Act (“OWBPA”), the Family Medical Leave Act (to the extent
permitted by law), and/or any other federal, state or local human rights, civil
rights, wage-hour, pension, whistleblower, or labor law, rule, statute,
regulation, constitution or ordinance and/or public policy, contract or tort
law, or any claim of retaliation under such laws, or any claim of breach of any
contract (whether express, oral, written or implied from any source), or any
claim of intentional or negligent infliction of emotional distress, tortious
interference with contractual relations, wrongful or abusive or constructive
discharge, defamation, discrimination, retaliation, harassment, failure to
retain records, prima facie tort, fraud, negligence, loss of consortium,
malpractice, breach of duty of

 

Page 3 of 12



--------------------------------------------------------------------------------

care, breach of fiduciary duty or any action similar thereto against RELEASEES,
including any claim for attorneys’ fees, expenses or costs based upon any
conduct from the beginning of the world up to and including the Effective Date
of this Separation Agreement; provided, however, that Executive does not waive
any right to file an administrative charge with the EEOC, subject to the
condition that Executive agrees not to seek, or in any way obtain or accept, any
monetary award, recovery or settlement therefrom; and further provided, however,
that Executive does not waive any rights with respect to, or release the Company
from, payments of any and all benefits and/or monies earned, accrued, vested or
otherwise owing, if any, to Executive under the terms of the Company’s
retirement, savings, deferred compensation and/or profit sharing plan(s) or any
claims for state Disability or Workers’ Compensation benefits (except that
Executive hereby releases and waives any claims that Executive’s separation of
employment was to avoid payment of such benefits or payments or that, as a
result of Executive’s separation of employment, Executive is entitled to
additional benefits or payments); and further provided, however, that Executive
does not release any claim of breach of the terms of this Separation Agreement.

(c)    Thus, for the purpose of implementing a full and complete release and
discharge of the RELEASEES, Executive expressly acknowledges that this general
release is intended to include in its effect, without limitation, all claims
which Executive does not know or suspect to exist in Executive’s favor at the
time of execution hereof, and that this general release contemplates the
extinguishment of any such claim or claims.

(d)    Executive agrees to immediately seek and obtain dismissal with prejudice
of any complaint, lawsuit, action, cause of action, administrative charge,
claim, controversy, demand, grievance or proceeding (unless such proceeding is a
class action, in which case Executive agrees to “opt out” of the class and not
participate in the class action and such proceeding is at or initiated by the
EEOC) in the event that, for any reason, any complaint, lawsuit, action, cause
of action, administrative charge, claim, controversy, demand, grievance or
proceeding covered by Paragraphs 3 is pending or is instituted on Executive’s
behalf, and to not, unless required by law to do so (and then subject to the
terms of Paragraph 3 and Paragraph 4), testify, provide documents or otherwise
participate or request others to participate on Executive’s behalf in any such
proceeding or litigation arising therefrom or associated therewith, and, in no
event, from any such source or proceeding whatsoever, to seek, or in any way
obtain or accept any monetary award, recovery, settlement or relief therefrom.
Executive’s obligation to dismiss and/or withdraw any and all complaints
includes, but is not limited to, any complaint made internally to the Company or
any of the RELEASEES – via any medium including, but not limited to, the
Company’s Ethics Point hotline – either in Executive’s own name or anonymously,
about any of the RELEASEES or any associate, employee, agent, or representative
of any of the RELEASEES. Should Executive file or otherwise bring a claim in
violation of Paragraph 3 or fail to seek and obtain such dismissal or withdrawal
or “opt out” in accordance with the terms of this Separation Agreement,
Executive will, at the option of the Company, be considered in material breach
of this Separation Agreement.

4.    Separation of Employment and No-Rehire: Executive recognizes and agrees
that Executive’s last day of employment actually worked will occur on the
closing date of the Company’s previously disclosed sale of its traditional
business to Refresco Group N.V. (“Termination Date”). Executive further
recognizes and agrees that Executive’s employment

 

Page 4 of 12



--------------------------------------------------------------------------------

relationship with the Company and any of the other RELEASEES has been
permanently and irrevocably severed. Accordingly, Executive agrees that
Executive will not seek and hereby waives any claim for employment,
reinstatement, re-employment, assignment or otherwise (as a full-time or
part-time employee, temporary worker, independent contractor or consultant or
any other position in which Executive receives payment either directly or
indirectly from any RELEASEE) with the Company or any of its affiliated
companies or any merged or acquired entity or entities, at any time in the
future, and that, if offered such employment, re-employment, assignment or work,
Executive will decline such offer, and that this Agreement shall be a complete
bar to any such application for employment or re-employment; provided, however,
that the terms and application of this paragraph may be waived in writing by a
duly authorized representative of the Company, or, as applicable, its affiliates
or subsidiaries, in its or their sole discretion, which writing makes specific
reference to this Separation Agreement. Executive agrees that any RELEASEE’s
refusal to hire or engage Executive in the future shall be pursuant to the
Parties’ mutual agreement embodied in this Separation Agreement and shall not be
actionable as unlawful in any way.

5.    Non-Disparagement: Executive agrees to not disparage, impugn the
reputation of, or engage in any negative criticism of the Company or any other
RELEASEE. Executive further agrees not to post any negative comments about any
RELEASEE on any social media platform including any in-person, electronic, or
online chatrooms or message boards (e.g., Facebook, Linked-In, Craigslist, AOL,
etc.).

6.    Return of Property: Executive represents that Executive has returned to
the Company all property belonging to the Company as of the Termination Date
including, but not limited to, any proprietary or confidential information of
the Company in Executive’s possession, custody or control. By signing this
Separation Agreement, Executive warrants that Executive has retrieved and
returned all such property in Executive’s possession, custody or control.

7.    Restrictive Covenants:

(a)    Confidentiality. Executive acknowledges that in the course of carrying
out, performing and fulfilling his obligations to the Company, he had access to
and was entrusted with information that would reasonably be considered
confidential to the Company or its Affiliates1, the disclosure of which to
competitors of the Company or its Affiliates or to the general public, will be
highly detrimental to the best interests of the Company or its Affiliates. Such
information includes, without limitation, trade secrets, know-how, marketing
plans and techniques, cost figures, client lists, software, and information
relating to employees, suppliers,

 

1 “Affiliate” shall mean, with respect to any person or entity (herein the
“first party”), any other person or entity that directs or indirectly controls,
or is controlled by, or is under common control with, such first party. The term
“control” as used herein (including the terms “controlled by” and “under common
control with”) means the possession, directly or indirectly, of the power to:
(i) vote 50% or more of the outstanding voting securities of such person or
entity, or (ii) otherwise direct or significantly influence the management or
policies of such person or entity by contract.

 

Page 5 of 12



--------------------------------------------------------------------------------

customers and persons in contractual relationship with the Company. Executive
covenants and agrees that he will not disclose any such information to any
person, nor shall Executive use or exploit, directly or indirectly, such
information for any purpose other than for the purposes of the Company, nor will
Executive disclose or use for any purpose, other than for those of the Company
or its Affiliates, any other information which Executive acquired during his
employment with respect to the business and affairs of the Company or its
Affiliates. Notwithstanding all of the foregoing, Executive shall be entitled to
disclose such information if required pursuant to a subpoena or order issued by
a court, arbitrator or governmental body, agency or official, provided that
Executive shall first have:

(1)    notified the Company;

(2)    consulted with the Company on whether there is an obligation or defense
to providing some or all of the requested information;

(3)    if the disclosure is required or deemed advisable, cooperate with the
Company in an attempt to obtain an order or other assurance that such
information will be accorded confidential treatment.

(b)    Non-Competition and Non-Solicitation. Executive will not at any time,
without the prior written consent of the Company, for a period of nine months
after the Termination Date, either individually or in partnership, jointly or in
conjunction with any person or persons, firm, association, syndicate,
corporation or company, whether as agent, shareholder, employee, consultant, or
in any manner whatsoever, directly or indirectly:

(1)    anywhere in the Territory2, engage in, carry on or otherwise have any
interest in, advise, lend money to, guarantee the debts or obligations of,
permit Executive’s name to be used in connection with any business which is
competitive to the Business3 or which provides the same or substantially similar
services as the Business. Executive acknowledges that Refresco, Nestle, National
Beverage Corp., Lassonde Industries Inc., Polar Beverages and each of their
Affiliates, are competitors of the Business;

(2)    for the purpose, or with the effect, of competing with any business of
the Company, solicit, interfere with, accept any business from or render any
services to anyone who is a client or a prospective client of the Company or any
Affiliate at the time Executive ceased to be employed by the Company or who was
a client during the 12 months immediately preceding such time.

 

 

2 “Territory” shall mean the countries in which the Company and its subsidiaries
conduct the Business or in which the Company plans to conduct the Business
within the following 12 months.

3 “Business” shall mean the business of manufacturing, selling or distributing
carbonated soft drinks, juices, water, coffee, tea and other beverages to the
extent such other beverages contribute, or are contemplated or projected to
contribute, materially to the profits of the Company at the time of termination
of Executive’s employment.

 

Page 6 of 12



--------------------------------------------------------------------------------

(3)    solicit or offer employment to any person employed or engaged by the
Company or any Affiliate at the time Executive ceased to be employed by the
Company or who was an employee during the 12-month period immediately preceding
such time.

Nothing in this Agreement shall prohibit or restrict Executive from holding or
becoming beneficially interested in up to one (1%) percent of any class of
securities in any company provided that such class of securities are listed on a
recognized stock exchange in Canada or the United States.

If Executive is at any time in violation of any provision of this Paragraph
7(b), then each time limitation set forth in this Paragraph 7(b) shall be
extended for a period of time equal to the period of time during which such
violation or violations occur. If the Company seeks injunctive relief from any
such violation, then the covenants set forth shall be extended for a period of
time equal to the pendency of the proceeding in which relief is sought,
including all appeals therefrom.

(c)    Breach of Restrictive Covenants; Injunctive Relief. Executive agrees that
a breach of the provisions in this Paragraph 7 shall constitute a material
breach of this Separation Agreement and Executive shall be responsible for
liquidated damages in the amount of all monies paid by the Company pursuant to
Paragraph 1 and the Company’s costs and expenses including, without limitation,
the Company’s attorneys’ fees, in bringing an action to recover damages or to
seek injunctive relief. Executive further understands and agrees that the
monetary relief referred to herein shall not be sufficient or adequate to
address damages occasioned by such breach and shall not be a bar to the
Company’s pursuit of any other relief including, but not limited to, injunctive
and equitable relief.

8.    Payment of All Compensation Due: Executive warrants, represents, agrees
and certifies that Executive has been paid and/or has received any and all
compensation, salary, wages, overtime, regular straight time wages, minimum
wages, bonuses, commissions, expense reimbursements, and/or benefits to which
Executive is, was, may be, or may have ever been entitled from the Company
and/or any other RELEASEES under any federal, state, or local statute, law, or
ordinance, or common law, or contract. Executive further agrees that Executive
has been properly paid for all hours ever worked for the Company and that
Executive supervised two or more employees and regularly exercised significant
discretion and independent judgment with respect to matters of significance
throughout Executive’s employment with the Company.

9.    Cooperation: The Company or other RELEASEE(S) may be, or may become,
involved in disputes with third parties or regulatory/governmental agencies
concerning matters relating to Executive’s employment or former employment or
current or former areas of responsibility at the Company, including its
subsidiaries. In such event, Executive agrees to promptly and diligently
cooperate with the Company in any manner reasonably requested or directed by the
Company, including without limitation: (i) consulting with the Company regarding
any of Executive’s job duties and activities; and (ii) cooperating with the
Company in connection with any current or future investigation, litigation,
audit, or other legal matter, including but not limited to meeting with and
fully answering the questions of the Company or its attorneys, representatives,
or agents, and truthfully testifying and preparing to testify at any

 

Page 7 of 12



--------------------------------------------------------------------------------

deposition, trial, or other proceeding without subpoena. The Company shall
endeavor to schedule such assistance so that it does not unreasonably interfere
with Executive’s prior business or personal commitments and Executive shall be
reimbursed for reasonable out of pocket expenses associated with such
cooperation, but Executive will not be reimbursed for Executive’s time.

10.    [Reserved]

11.    Acknowledgement of Consideration: Executive understands and acknowledges
that, but for this Separation Agreement, Executive is not, and would not be,
entitled to the Separation Payment or benefits provided for in this Separation
Agreement under any of the Company’s or its affiliates’ or subsidiaries’
personnel policies or practices, that the payments and other benefits set forth
in this Separation Agreement constitute consideration and are accorded in
exchange for Executive’s agreement to the terms and conditions set forth in this
Separation Agreement and are in full and final settlement of any and all claims
which Executive has, had, may have and/or may have had against RELEASEES as of
the date hereof, and that the Company’s obligations under this Separation
Agreement are in lieu of any and all other amounts or benefits to which
Executive might be, might have been or is now entitled to receive from
RELEASEE(S) upon any claim whatsoever, including any claim for severance, bonus
payment, or expense reimbursement.

12.    Governing Law and Choice of Venue: The parties further agree that this
Separation Agreement will be governed by the laws of the State of Florida, to
the extent not preempted by federal law, and the parties will submit to the
jurisdiction of the state and/or federal courts located within Tampa, Florida
for the resolution of any dispute which may arise hereunder and that the parties
waive any right they may have to trial by jury in any such dispute.

13.    Effect of Invalidation of a Provision of this Separation Agreement: The
parties further agree that if any of the provisions, terms, clauses, waivers and
releases of claims and rights contained in this Separation Agreement are
declared illegal, unenforceable or ineffective in a legal forum of competent
jurisdiction, such provisions, terms, clauses, waivers and releases of claims or
rights shall be modified, if possible, in order to achieve, to the extent
possible, the intentions of the parties, and, if necessary, such provisions,
terms, clauses, waivers and releases of claims and rights shall be deemed
severable, such that all other provisions, terms, clauses, waivers and releases
of claims and rights contained in this Separation Agreement shall remain valid
and binding upon both parties; provided, however, that notwithstanding any other
provision of this Separation Agreement, if any portion of the waiver or release
of claims or rights or the confidentiality terms is held to be unenforceable,
the Company, at its option, may seek modification or severance of such portion
or terminate the Separation Agreement and/or consider the Separation Agreement
null and void.

14.    Modification: The parties further agree that this Separation Agreement
may not be altered, amended, modified, superseded, canceled or terminated except
by an express written agreement duly executed by all the parties or their
attorneys on their behalf, which makes specific reference to this Separation
Agreement.

 

Page 8 of 12



--------------------------------------------------------------------------------

15.     Complete Agreement Between the Parties: This Separation Agreement sets
forth the entire agreement between the parties, and fully supersede any and all
prior agreements or understandings between them pertaining to the subject matter
thereof.

16.    OWBPA Provisions and Revocation Right: Executive understands and agrees
that:

 

  (a) Executive has been provided a full and fair opportunity, indeed a full
twenty-one (21) days after receipt of this Separation Agreement, within which to
review and consider this Separation Agreement and Executive’s execution of this
Separation Agreement prior to the expiration of this 21-day period shall
constitute a knowing and voluntary waiver of the days remaining in the 21-day
period provided;

 

  (b) Executive has been advised to consult with an attorney which Executive may
freely choose prior to executing this Separation Agreement to decide whether to
accept the benefits that have been offered to Executive under this Separation
Agreement;

 

  (c) Executive may revoke Executive’s execution of this Separation Agreement
within seven (7) days of Executive’s execution by hand delivering written notice
of revocation that specifically and expressly references this Separation
Agreement to the Company;

 

  (d) Executive has carefully read and fully understands the provisions of this
Separation Agreement;

 

  (e) Executive is, through and in accordance with the terms set forth in this
Separation Agreement, releasing RELEASEES from any and all claims Executive has
or may come to have against the RELEASEES;

 

  (f) Executive knowingly and voluntarily agrees to all the terms set forth in
this Separation Agreement, without duress, coercion or undue influence;

 

  (g) Executive is not waiving any rights or claims that may arise after the
Effective Date of this Separation Agreement; and

 

  (h) Executive is, by reason of this Separation Agreement and the release of
claims herein, receiving from the Company good and sufficient consideration in
addition to anything of value to which Executive is already entitled.

17.    Effective Date: Executive understands and agrees that, by virtue of the
seven-day revocation period provided in Paragraph 16(c) and assuming Executive
does not revoke Executive’s acceptance, this Separation Agreement shall become
effective as of the eighth day following the date on which Executive executes
this Separation Agreement (the “Effective Date”), and thereafter Executive may
not change Executive’s decision or seek any other remuneration in any form.

 

Page 9 of 12



--------------------------------------------------------------------------------

18.    Execution in Counter-Parts: The parties agree that this Separation
Agreement may be executed in counter-parts, with the same force and effect as if
executed by all parties on the same paper.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

Page 10 of 12



--------------------------------------------------------------------------------

Exhibit A

 

Grant

Date

 

Grant

Type

 

Grant

Price

 

Units

Granted

 

Units Vested

Prior to

Termination Date

 

Units Vested at

Termination Date

12/6/16

  PSU   —     12,620   —     12,620(1)

2/19/16

  PSU   —     11,698   —     11,698(1)

2/25/15

  PSU   —     14,189   14,189(1)   —  

12/6/16

  RSU   —     8,413   2,804   5,609(2)

2/19/16

  RSU   —     7,799   2,599   5,200(2)

12/6/16

  Option   $10.40   51,070   17,023(3)   34,047(3)

2/19/16

  Option   $11.22   44,949   14,983(3)   29,966(3)

2/25/15

  Option   $9.25   30,523   30,523(3)   —  

2/13/14

  Option   $8.00   28,320   28,320(3)   —  

5/2/13

  Option   $9.29   19,550   19,550(3)   —  

 

(1) The PSUs will be considered earned and fully vested as of the Termination
Date at the target level of vesting. The taxable value of the award will be
determined on the Termination Date and the applicable taxes will be withheld,
with the net amount of shares being paid out to your Morgan Stanley account
within 60 days of the Termination Date.

(2) The RSUs will be considered earned and fully vested as of the Termination
Date. The taxable value of the award will be determined on the Termination Date
and the applicable taxes will be withheld, with the net amount of shares being
paid out to your Morgan Stanley account within 60 days of the Termination Date.

(3) Options will remain exercisable until the third anniversary of the
Termination Date (see attached option exercise form). The Executive must take
action to exercise the options prior to such date or the options will expire.

 

Page 11 of 12



--------------------------------------------------------------------------------

To signify their agreement to the terms of this Separation Agreement, the
parties have executed this Separation Agreement on the date beside their
signatures which appear below.

 

Dated: January 30, 2018       /s/ Carlos Baila       Carlos Baila Dated:
January 30, 2018       COTT CORPORATION     By:   /s/ Marni Morgan Poe     Name:
  Marni Morgan Poe     Title:   Vice President, General Counsel and Secretary

 

Page 12 of 12